UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4803


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

BEN VAZQUEZ-ESCALARA, a/k/a Bruce,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:07-cr-00041-JPB-JES-4)


Submitted:    December 23, 2008             Decided:     January 8, 2009


Before WILKINSON and      MICHAEL,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brendan S. Leary, Assistant Federal Public Defender, Wheeling,
West Virginia, for Appellant.  Thomas Oliver Mucklow, Assistant
United   States  Attorney,  Martinsburg,  West   Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Ben     Vazquez-Escalara              pled     guilty     to    aiding       and

abetting the possession with intent to distribute approximately

fifty-eight grams of crack cocaine, in violation of 21 U.S.C.

§ 841(a)(1)            (2006),    and     18      U.S.C.   § 2    (2006).        The   district

court sentenced him to a 120-month term of imprisonment, the

statutory mandatory minimum sentence.                             On appeal, counsel has

filed an Anders 1 brief, stating that there are no meritorious

issues for appeal but questioning whether the district court

committed         plain     error       in     accepting       Vazquez-Escalara’s          guilty

plea.       The Government has moved to dismiss the appeal based upon

Vazquez-Escalara’s               waiver      of    appellate      rights.        We    deny    the

motion to dismiss and affirm.

                  A    defendant       may   waive      the    right   to   appeal      if    that

waiver       is       knowing    and    intelligent.           United     States      v.   Amaya-

Portillo, 423 F.3d 427, 430 (4th Cir. 2005).                              Generally, if the

district court fully questions a defendant regarding the waiver

of his right to appeal during the Fed. R. Crim. P. 11 colloquy,

the waiver is both valid and enforceable.                                 United States v.

Johnson, 410 F.3d 137, 151 (4th Cir. 2005); United States v.

Wessells, 936 F.2d 165, 167-68 (4th Cir. 1991).                             The question of

whether a defendant validly waived his right to appeal is a

        1
            Anders v. California, 386 U.S. 738 (1967).



                                                    2
question of law that we review de novo.                         United States v. Blick,

408 F.3d 162, 168 (4th Cir. 2005).

                  Our review of the record leads us to conclude that

Vazquez-Escalara knowingly and voluntarily waived the right to

appeal his sentence. 2              Although the waiver provision in the plea

agreement precludes our review of the sentence, the waiver does

not    preclude       our    review        of   any    errors    in   Vazquez-Escalara’s

conviction         that     may    be     revealed     by     our   review   pursuant   to

Anders.       Our review of the transcript of the plea colloquy leads

us to conclude that the district court fully complied with the

mandates of Rule 11 in accepting Vazquez-Escalara’s guilty plea.

The district court ensured that the plea was entered knowingly

and    voluntarily          and    was     supported     by    an   independent   factual

basis.       See United States v. DeFusco, 949 F.2d 114, 116, 119-20

(4th       Cir.    1991).         Thus,    we   deny    the     Government’s   motion   to

dismiss and affirm the conviction.

                  In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues not

covered by the waiver.                    We therefore affirm Vazquez-Escalara’s

conviction.          This court requires that counsel inform his client,

in writing, of the right to petition the Supreme Court of the


       2
       Vazquez-Escalara, however, does not appeal any aspect of
his sentence.



                                                 3
United States for further review.       If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.          Counsel’s motion must

state that a copy thereof was served on the client.            We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.

                                                                  AFFIRMED




                                    4